CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. At the time of the adoption of our constitution, no man had a right in the territory of Minnesota to resort to the one-man method of having a jury selected for him, when he showed no shadow of cause for it, and when there were plenty of presumptively fair and competent jurors in court on the regular panel. No man ever had such a right in the territory. And, further, for more than 150 years prior to the adoption of our constitution, such one-man power in the sdec*217tion of juries had been almost universally discarded in all the American colonies, states, and territories east of Minnesota, through which we trace our customs and traditions. It is true, as I will hereafter show, that there were a few of these states which retained a form of struck-jury practice, under which the party might apply to the court for a jury struck, and the court, in its discretion, could grant or refuse the application. But, under the watchful discretion of the court, this was not in fact a one-man power in the selection of juries, • and was not at all as likely to result in the selection of unfair juries as the absolute right of the party given by our statute to elect to have one certain man select the jury. For these reasons, I claim that, even if it is constitutional to allow such one-man power in this state at all, it is so only to the extent that it was practiced in the states aforesaid, and with as many safeguards thrown around it. I claim that, under our constitution, the party cannot be made the judge of his own cause as to when he will set aside the regular panel, and have this one-man power exercised for him; that the • court, and not he, must be the judge of this, and, in its discretion, determine in each case whether or not the ends of justice will, under all the circumstances, be better subserved by allowing or denying a struck jury. But our present law attempts to vest practically the whole of this discretion in the party, and make him the judge of his own cause as to these matters. I claim that the removal of the safeguard of this watchful discretion of the judge leaves it less likely that an impartial jury will be selected, and therefore the law is unconstitutional.
The one-man power in the selection of jurors has always led to gross abuses. This is historical. But the opportunity for such abuse is much greater when the sheriff selects the jury for the particular case than when he selects a panel to try all the cases on the calendar. It is hardly necessary to cite authorities to show the evils of jury-packing wlrh'h have r'esulted from the practice of allowing one man to select juries. “In this are pointed out two abuses, which have always weakened and undermined the integrity of the body [the jury], and against which we have had to make stringent and special provisions. These were the improper selection from the body of the people, and an unfair empaneling of those selected. * * * The English practice allowed the officer summoning a jury *218a large, and, as we think, a dangerous, degree of discretion as to the selection of the persons who formed the jury. This gave rise to the very common and grievous complaint, so frequently made in English judicial proceedings, of a packed jury, which, under the system there, was possible, and the evils and dangers of which have been so forcibly pointed out by writers, especially by Bentham in his Art of Packing Juries.” Proffatt, Jury, § 114. “At common law no such thing was known as the preparation of a list of persons who were liable to be summoned to serve as jurors at a succeeding term of court; but the uncontrolled discretion was vested in the sheriff, in the coroner, or in officials called 'elisors,’ of summoning such 'good and lawful men’ as they might choose under the command of the writ of venire facias. This led to enormous abuses, chiefly in the packing of juries and the blackmailing of citizens, to remedy which American statutes have generally provided, with more or less particularity, for the preparation, a given time before the commencement of any term of court, or at other stated periods, of a list of persons, within the county or other jurisdiction, from whom jurors are to be summoned. The preparation of this list is generally, though not always, confined to officials other than the sheriff, such as the judges of general elections, or the county canvassers of the votes polled at general elections, the trustees of the township or the councilmen of wards, other town officers, special boards, county courts, or jury commissioners.” 1 Thompson, Trials, § 13.
I will not multiply authorities on this point. We have no right to assume, as the majority do, that human nature is any better now than it always has been, or that the practically unrestricted exercise Of this one-man power will produce a jury up to the standard of impartiality which existed when our constitution was adopted, and when no right to exercise this one-man power existed. The millennium has not come. The experience of ages shows that this one-man power has always led to abuse. Any increase in it, or any dispensing with the safeguards which should surround it, greatly detracts from the required standard of impartiality. In one breath the majority say that one of the requirements of a constitutional jury is impartiality, and in another breath they say that a law which so far fails to secure this impartiality as to be unjust and oppressive is still constitutional. In one breath they say: “The essential and *219substantive attributes or elements of jury trial are and always have been number, impartiality, and unanimity.” In another breath they say: “A court has no right to declare an act invalid solely on the ground of unjust and oppressive provisions, or because it is supposed to violate the natural, social, or political rights of the citizen, unless it can be shown that such injustice is prohibited or such rights guarantied or protected by the constitution.” For my part, I hope I shall never sit on a bench under such a constitution, when I have not got “temerity” enough to declare invalid a law for the selection of juries which is likely to result in “such injustice,” — which fosters the selection of juries so lacking in impartiality that the “provisions” of the law are “unjust and oppressive.”
It is conceded by all parties to this case that impartiality is one of the constitutional requirements of a legal jury. In the exceedingly able brief filed on behalf of respondent by intervening counsel, the following are stated as three of the essential elements of a constitu-. tional jury: “(2) The right to have them [the 12 men] each lawful, upright, and well qualified. (3) The right to have them each disinterested and impartial. * * * (7) The right to have them each drawn and selected by officers free from all bias in favor of or against either party.” Neither can there be any doubt about the correctness, of this proposition.
I also fully agree with the majority that the particular statutory machinery by which, at the date of our constitution, an impartial jury was secured, is not a part of the constitutional right to an impartial jury. It is the standard of impartiality which then existed that the constitution says shall remain inviolate, not merely the statutory machinery by which that standard was attained. It is the right to a certain grade of impartiality which the constitution preserves. What that grade is, is a historical or traditional question, not a statutory one. But the question has reference to the living customs and traditions of the people of Minnesota territory at the time the constitution was adopted, not to the dead customs and traditions of some prior time. But, to determine what that constitutional impartiality is, we can look backward over some length of time immediately prior to the date of the constitution, not solely to the statute law which existed at that date; and, by doing so, we will discover that the same *220standard of impartiality had existed for a considerable length of time. Then such statutory machinery did not provide the right itself, but merely the means of regulating and enforcing that right. It never was intended by the makers of our constitution to tie the hands of the legislature to the particular statutory mode of selecting a jury in force when the constitution was adopted. But it furnishes the standard of impartiality, and the legislature is not at liberty to go back and take as such standard the crude practices of the distant past, —practices which had been long discontinued.
As to the provision of the constitution that “the right of trial by jury shall remain inviolate,” the majority say at one moment that the standard of impartiality which shall remain inviolate is that which existed in the Minnesota territory; and at the next moment they go back to the border of the Dark Ages to find that standard, and utterly ignore the fact that the world has moved in the meantime. If you can go back thus far why not go back still further, to the days when the standard of impartiality was such as was attained by the practice of deciding lawsuits by wager of battle? Why not take that as the standard of impartiality which prevailed in Minnesota territory and should prevail in the state to-day? It is hardly necessary to say that the safeguards which were thrown around the selection of a jury under the laws of the territory insured a standard of impartiality very much higher than did the English common law or the English statutes up to the time of the Revolution. The Revision of 1851 of the territory of Minnesota provided that the board of county commissioners should select from the poll lists a list of 72 persons for petit jurors (chapter 8, art. 1, §§ 15, 16); that the panel should be drawn by lot from this list (chapter 126, §§ 146-149; chapter 115, § 5); that the jury should be drawn by lot from this panel (chapter 71, §§ 14, 16; chapter 126, §§ 151-161); and the parties had the right both to challenge peremptorily and for cause (chapter 71, § 17; chapter 128). There never was in the territory of Minnesota any provision for a struck jury or any one-man power in the selection of jurors, except talesmen in case of deficiency and juries in justices’ courts. As we shall hereafter see, safeguards securing as high, or nearly as high, a standard of impartiality, had long been in force in those states through which we obtained our laws, customs, and tra*221ditions, and, while but few of these particular safeguards are a part of our constitutional right, the standard of impartiality thus attained is.
The majority dwell much on the statutes passed during the time of Geo. II., and the practice in England both before and after. But they fail to tell us that long prior to the time of Geo. 33. the odious one-man power in the selection of juries had been abolished in most of the American colonies through which we trace our traditions., As early as 1692, the colony of Massachusetts Bay provided that the freeholders of each town should select the number of petit jurors apportioned by the clerk of the court to such town. 1 Acts & Resolves 1692-1714, p. 74, § 11. A similar provision was enacted in 1697 (Id. p. 286, § 10); and again in 1699 (Id. p. 368, § 4). As early as 1736 the panel of jurors was drawn by lot from lists similarly prepared by the selectmen of the town. 2 Acts & Resolves 1715-41, p. 828, c. 10. See, also, Id. p. 1090, c. 18; 3 Acts & Resolves 1742-56, p. 474, c. 5; Id. p. 995, c. 13; 4 Acts & Resolves 1757-68, p. 318, c. 29. See, also, 4 Laws of Mass. 1807-1816, p. 41; Rev. St. 1836, c. 95. The statutes of Vermont have always been similar. R. L. 1808, c. 6, § 58; R. L. 1824, c. 7, § 58; Rev. St. 1840, c. 13, §§ 71, 72; c. 32, §§ 2-6. So have the statutes of New Hampshire. Act June 17,1785, found in Rev. Laws 1815, p. 121, §§ 1, 2; Rev. Laws 1830, tit. 100, §§ 1-5; Rev. St. 1842, c. 176, §§1-17. So have the statutes of Connecticut. Act Oct. 1744, found in Rev. Laws 1808, p. 426, §§ 1-5; Rev. Laws 1838, p. 51, §§ 36-40; Rev. St. 1849, tit. 1, c. 9, §§ 105-110. So, also, have the statutes of Rhode Island. Act of 1729, found in Pub. Laws 1798, p. 180, §§ 1-13; Rev. Laws, 1822, p. 136, §§ 1-14; Pub. Laws 1844, p. 154, §§ 1-10. And the statutes of Maine have always been similar. 1 Rev. Laws 1821, c. 84; Rev. Laws 1830, c. 84. So far as I can ascertain, there never has been in all New England, since the earliest settlements, anything resembling a struck jury or any one-man power in the selection of any jury, except in the selection of talesmen in case of deficiency.
We come now to states where the statutes provided for struck juries. But it will be observed that in none of these states, up to the time our constitution was adopted, could a struck jury be had as a matter of right, or without submitting the request for it to the watchful discretion of the judge; and in every instance the right to an impartial jury was much better guarded by the practice prescribed, and such *222practice was much less liable to abuse, and much more likely to attain impartiality, than the present struck-jury law of this state. In 1786 the legislature of New York enacted: “That it shall and may be lawful for the supreme court and the several inferior courts * * * upon motion * * * in any action * * * to order .and appoint a jury to be struck for the trial thereof.” 1 Greenleaf, Laws N. Y. p. 268, § 19. In 1801 the legislature of New York provided for the selection by the town supervisors and city assessors of jury ■lists (1 Laws 1801, c. 98, § 18); the drawing of the regular panel by lot from such list (section 11); and the drawing by lot of the jury from such panel (section 20). This statute also provided (section 22): “That no struck jury shall be allowed unless on the order of the court, when they shall deem it necessary by reason of the importance or intricacy of the case, and whenever they shall so deem it necessary” they may order such jury. See, also, 1 St. 1813, p. 333, § 22. 2 Bev. St. 1829, pt. 3, c. 7, tit. 4, art. 3, § 46, provides: “When it shall appear to the supreme court or to any court of common pleas * * * that a fair and impartial jury will be more likely to be obtained by having a struck jury, or that the importance or intricacy of the cause' requires such a jury, such court shall order a special jury to be struck for the trial of such cause.” The statute is still in the same form. 1 Stovers’ ‘Code, N. Y. 1892, § 1063. Under these statutes, the New York courts have scrutinized very closely applications for struck juries, and have ordered them only in very exceptional cases: See Livingston v. Columbian Ins. Co., 2 Caines, 28; Manhattan Co. v. Lydic, Id. 380; Foot v. Croswell, 1 Caines, 498; Anonymous, 1 Johns. 314; Wright v. Columbian Ins. Co., 2 Johns. 211; Genet v. Mitchell, 4 Johns. 186; Poucher v. Livingston, 2 Wend. 296. In every one of these cases the court denied the application for a struck jury. Section 19 of the “Fundamental Constitutions” of the province of East New Jersey, passed in 1683, provides: “The manner of returning juries shall be thus: The names of all the freemen above five and twenty years of age, within the district or borough out of which the jury is to be returned, shall be written on equal pieces of parchment •and put into a box, and then the number of the jury shall be drawn put by a child under ten years of age.” See page 163, N. J. Grants, Concessions, etc., by Learning & Spicer. In 1797 it was enacted: “That it shall and may be lawful for the supreme court, the courts of *223common pleas and the courts of general quarter-sessions of the peace respectively on motion * * * to order a jury to be struck.” And, when the jury was ordered, the judge himself selected the names from the sheriff’s list of all the qualified jurors in the county. B. L. 1821, p. 313, §§ 14, 15. See, also, Elmer’s Dig. 1838, p. 268, §§ 14, 15. As stated by the majority, Pennsylvania, since 1785, has had a struck-jury law which provides that the names shall be chosen by lot from the general venire, or, as it is expressed in the statute, “from the proper wheel.” Surely, there is no one-man power in this. In 1824 the legislature of Ohio enacted: “That it shall and may be lawful for the supreme court and courts of common pleas respectively on motion * * * to order a jury to be struck.” Rev. Laws 1824, p. 99, § 19. See, also, Rev. Laws 1831, p. 99, § 21; St. 1841, c. 64. This statute was enacted in Michigan in 1827. 2 Terr. Laws Mich. p. 471, § 16; Id. p. 658, § 19; 3 Terr. Laws Mich. p. 1246, § 16. No struck-jury law was enacted in Wisconsin or Minnesota until after the adoption of our constitution.
I have now examined substantially all the statutes of all the states through which we trace our customs and traditions, from early colonial times up to a later time than the period during which we trace such customs and traditions; and, since the early periods of colonial history, I find practically nothing which permits the exercise of any such one-man power in the selection of juries as is permitted by our present struck-jury law. The territory of Michigan was organized, Wisconsin was carved off of Michigan, and Minnesota off of Wisconsin, before 1851, when Ohio changed her struck-jury law so as to give the party an absolute right to resort to one-man power in the selection of a jury; and no struck-jury law was passed in Indiana until 1861. Of all the states east of us through which we trace our customs and traditions, only New York, New Jersey, Ohio, and Michigan had a struck-jury law which permitted anything which had any semblance to one-man power in the selection of the jury. None of these laws allowed a struck jury as a matter of right. It was allowed only when the court or judge ordered it. This certainly had a great tendency to curb the abuses which would otherwise arise from the exercise of the one-man power in selecting the jury. In fact, it could hardly be called a one-man power at all under such circumstances. The judge would scrutinize closely the motives *224of the party applying for the struck jury, and deny the application if he had the least suspicion that the sheriff would not be perfectly fair in the selection of the jury. But under our statute a struck jury is a matter of right, and the one-man power in the selection of it practically absolute. There is no way of curbing the abuses which may arise, until they become so gross that the opposing party can successfully impeach the sheriff by an affirmative showing that he is not indifferent; mere suspicion is not enough.
Under the statutes of such other states above referred to, if an application to the court for a struck jury was opposed, it would hardly be granted as of course. The party applying for it would, at least, have to throw some suspicion on the regular panel, or on the intelligence, fairness, or impartiality of a considerable number of the regular jurors. But, conceding that he would not, the court would hardly grant the application if the least suspicion was thrown by the opposing party on the fairness or impartiality of the sheriff. As long as the presumption remained that the regular jurors were fair and impartial, no judge would require more than a suspicion to be thrown on the motives of the party applying for the struck jury, or on the impartiality of the sheriff. But now the motives of such party cannot be inquired into at all, and nothing but the strongest evidence will impeach the sheriff. The difference is neither slight nor fanciful, but the infringement on the right to an impartial jury is substantial. The change in the struck-jury law not only gives the moving party a struck jury as a matter of right, and without regard to the question of necessity or propriety, but it also shifts onto the opposing party the burden of showing the unfairness of the sheriff, or at least greatly increases such burden. If, for illustration, a statute gave the right to challenge a juror peremptorily, who would say that the party was not prejudiced by the denial of that right, as long as he still had the right to challenge for cause? Certainly no one. And yet in that case the party would have the right to examine the juror under oath as to his bias, and also to subpoena and produce other witnesses to prove that bias. But, when the sheriff is challenged for cause in such a case as this, he cannot be examined on oath, nor can any witnesses be subpoenaed and sworn to prove his bias, so as to have the court designate some one else to select the struck jury. The statute has changed the burden of proof *225as to facts, and under circumstances which make it exceedingly difficult for the opposing party to sustain that burden. The slightest innovation which increases the one-man power in the selection of juries, or puts that power beyond the absolute control of the court, should be held unconstitutional. But, as I have shown, the innovation here in question is not slight. Indeed, it is a notorious fact that the putting of the selection of struck juries practically beyond the control of the court too often results in a favored litigant selecting his own jury. The litigant who happens to own the sheriff has a special privilege, which I contend it is unconstitutional to give him. The most un-American custom that can be found in the most un-American state in the union is not, as the majority hold, the measure of our constitutional rights.
The question is not, as the majority seem to argue, whether you would sometimes or in some cases get as impartial a jury, or in fact the same jury, as you would if the court had a veto power on the demand for a struck jury, but whether you would at all times and under all circumstances be as likely to get as impartial a jury; and the majority do not pretend to say that you would. When a party Fas considerable litigation in the same court, and makes a practice of demanding struck juries, the judge presiding at the trials has the best opportunity .in the world for observing whether such juries are being selected with the strictest impartiality; and no upright judge who had the power to deny a struck jury would allow it after he once commenced to suspect that the sheriff or some obscure deputy on whom such work was imposed was the mere tool of the party applying for such struck juries. Again, the sheriff would not be at all as likely to abuse his powers and select unfair juries when he knew he was being watched by a judge who could and would promptly deprive him of those powers if he did not act with strict impartiality. While admitting that the test of the constitutional right of trial by jury is the character of that right as enjoyed and practiced in the territory at the date of our constitution, yet the majority persist in making the mistake of going back to the English common law to determine the right which was so enjoyed and practiced in Minnesota territory. This is not a question of common law, but a question of what actually existed at a particular time. All the authorities agree on that point. But, even if it were *226a question of common law, it would be such common law as we had adopted and up to that time retained, not such as we had long prior thereto discarded. The common law is progressive, and this is especially true of it in its transition from England to America. In both countries statutes have often wiped out portions of the common law, which the repeal of those statutes long afterwards would never revive. See Bouvier, Law Diet. tit. “Common Law.”
Neither can I agree with the majority that the right of challenge or something equivalent, which will produce a jury of as high standard of impartiality, is not a constitutional right. It is also, in a greater or less degree, an ancient right. Proff. Jury, § 147. But I do not think that this question is controlling on this case, as the opportunity to strike 12 jurors from the list might be a sufficient equivalent for the right of peremptory challenge, if there were other sufficient safeguards to maintain in other respects the required grade or standard of impartiality, which, in my opinion, there are not.
The fact is also noted by the majority that a one-man power has always been exercised in the selection of talesmen. That proves nothing. Neither the litigant nor the sheriff can ordinarily anticipate such a contingency in advance, so as to be prepared to take advantage of it; and no such litigant would attempt to procure the nomination and election of a sheriff, or charter him after he was elected, in anticipation of any such contingency. Besides, the practice adopted in the selection of talesmen is a matter of necessity, which is not true as to the practice adopted in the selection of struck juries.
Again, we are told that struck juries have always been selected in justice’s court in a similar manner. That proves nothing. It is held under most constitutions that there is no right of trial by jury at all in the petty cases of which a justice has jurisdiction. Proff. Jury, § 99. Then, it is certainly competent to try such cases with a kind of jury which would not be in all respects a constitutional jury in the district court, if for no other reason, because it has always been so. The right of appeal is a most effectual remedy for abuse of the one-man power in the selection of a jury in justice’s court.
For the reasons stated, I am of the opinion that our present struck-jury law is unconstitutional. The legislature have a perfect right to raise the grade of impartiality higher than it ever has been, — • *227higher than it was either at the date of our constitution or at any time since. But they have no right to lower that grade below what it was when the constitution was adopted, by increasing the influence of either party in the selection of the jury. There is much room for the improvement of our jury system, but, under the guise of such improvement, it is not constitutional to open the door for giving a party the opportunity to select his own jury. It is undoubtedly true that many corporations are being plundered by the unjust verdicts of prejudiced juries,- — juries blind even to the fact that the unjust tax thus imposed is, in turn, levied by these corporations on the general public, who, in the end, have to pay for most of this plundering. It cannot be questioned that there is a crying need for reform in the jury system, but it does not follow from this that these corporations should in their own cases be permitted to name the persons who should sit as jurors. In my opinion, the judgment appealed from should be reversed.